     Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 1 of 16



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 4   Palo Alto, CA 94304
     T: 650-461-7700
 5   F: 650-461-7701
 6   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 7   POLSINELLI PC
     900 West 48th Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION
15

16   NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
17                 Plaintiff,                   DEFENDANTS RYAN HUNT’S AND
                                                ALEN HUNDUR’S ANSWER TO
18          v.                                  PLAINTIFF NIANTIC, INC.’S
                                                COMPLAINT FOR DAMAGES AND
19   GLOBAL++, et al.,                          INJUNCTIVE RELIEF AND
                                                COUNTERCLAIMS
20                 Defendants.
21                                              Judge: Honorable Jon S. Tigar

22

23

24

25

26

27

28
                                                 DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                   AND COUNTERCLAIMS
                                                                CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 2 of 16



 1          Defendants Ryan Hunt and Alen Hundur (collectively “Defendants”), by and through
 2   their undersigned counsel, hereby submit this Answer in response to the Complaint by Plaintiff
 3   Niantic, Inc. (“Plaintiff”), dated June 14, 2019.
 4                                            BACKGROUND
 5          1.      Paragraph 1 states a conclusion to which no response is required. To the extent a
 6   response is required, Defendants deny the allegations in Paragraph 1.
 7          2.      Defendants lack sufficient information to admit or deny the allegations in
 8   paragraph 2 and, therefore, deny those allegations.
 9          3.      Paragraph 3 states a conclusion to which no response is required. To the extent a
10   response is required, Defendants deny the allegations in Paragraph 3.
11          4.      Defendants deny the allegations in Paragraph 4.
12          5.      Defendants admit that software distributed under the label “Global++” allows
13   users to perform actions outside normal gameplay. Defendants deny the remaining allegations in
14   Paragraph 5.
15          6.      Paragraph 6 contains conclusions to which no response is required. To the extent
16   a response is required, Defendants deny the allegations in Paragraph 6.
17          7.      Defendants admit that Ryan Hunt helped develop dynamic library software
18   distributed under the label “Global++.” Defendants deny the remaining allegations in Paragraph
19   7.
20          8.      Defendants deny the allegations in Paragraph 8.
21          9.      Defendants deny the allegations in Paragraph 9.
22          10.     Defendants deny the allegations in Paragraph 10.
23          11.     Paragraph 11 states a legal conclusion to which no response is required. To the
24   extent a response is required, Defendants deny the allegations in Paragraph 11.
25          12.     Paragraph 12 states a legal conclusion to which no response is required. To the
26   extent a response is required, Defendants deny the allegations in Paragraph 12.
27          13.     Defendants deny the allegations in Paragraph 13.
28
                                                         -1-
                                                               DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                 AND COUNTERCLAIMS
                                                                              CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 3 of 16



 1          14.     Defendants deny the allegations in Paragraph 14.
 2          15.     Defendants lack sufficient information to admit or deny the allegations in
 3   paragraph 15 and, therefore, deny those allegations.
 4          16.     Defendants deny the allegations in Paragraph 16.
 5                                              PARTIES
 6          17.     Defendants lack sufficient information to admit or deny the allegations in
 7   paragraph 17 and, therefore, deny those allegations.
 8          18.     Defendants deny the allegations in Paragraph 18.
 9          19.     Defendants admit that Ryan Hunt helped develop software distributed under the
10   label “Global++.” Defendants deny the remaining allegations in Paragraph 19.
11          20.     Defendants deny the allegations in paragraph 20.
12          21.     Defendants lack sufficient information to admit or deny the allegations in
13   Paragraph 21 and, therefore, deny those allegations.
14                                   JURISDICTION AND VENUE
15          22.     Paragraph 22 states a legal conclusion to which no response is required. To the
16   extent a response is required, Defendants deny the allegations in Paragraph 22.
17          23.     Paragraph 23 states a legal conclusion to which no response is required. To the
18   extent a response is required, Defendants deny the allegations in Paragraph 23.
19          24.     Paragraph 24 states a legal conclusion to which no response is required. To the
20   extent a response is required, Defendants deny the allegations in Paragraph 24.
21          25.     Paragraph 25 states a legal conclusion to which no response is required. To the
22   extent a response is required, Defendants deny the allegations in Paragraph 25.
23          26.     Paragraph 26 states a legal conclusion to which no response is required. To the
24   extent a response is required, Defendants deny the allegations in Paragraph 26.
25          27.     Paragraph 27 states a legal conclusion to which no response is required. To the
26   extent a response is required, Defendants deny the allegations in Paragraph 27.
27

28
                                                    -2-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 4 of 16



 1                                 INTRADISTRICT ASSIGNMENT
 2          28.     Paragraph 28 states a legal conclusion to which no response is required. To the
 3   extent a response is required, Defendants deny the allegations in Paragraph 28.
 4                         ALLEGATIONS COMMON TO ALL CLAIMS
 5          29.     Defendants lack sufficient information to admit or deny the allegations in
 6   Paragraph 29 and, therefore, deny those allegations.
 7          30.     Defendants lack sufficient information to admit or deny the allegations in
 8   Paragraph 30 and, therefore, deny those allegations.
 9          31.     Defendants lack sufficient information to admit or deny the allegations in
10   Paragraph 31 and, therefore, deny those allegations.
11          32.     Defendants lack sufficient information to admit or deny the allegations in
12   Paragraph 32 and, therefore, deny those allegations.
13          33.     Defendants lack sufficient information to admit or deny the allegations in
14   Paragraph 33 and, therefore, deny those allegations.
15          34.     Defendants lack sufficient information to admit or deny the allegations in
16   Paragraph 34 and, therefore, deny those allegations.
17          35.     Defendants lack sufficient information to admit or deny the allegations in
18   Paragraph 35 and, therefore, deny those allegations.
19          36.     Defendants lack sufficient information to admit or deny the allegations in
20   Paragraph 36 and, therefore, deny those allegations.
21          37.     Paragraph 37 states a legal conclusion to which no response is required. To the
22   extent a response is required, Defendants deny the allegations in Paragraph 37.
23          38.     Paragraph 38 states a legal conclusion to which no response is required. To the
24   extent a response is required, Defendants deny the allegations in Paragraph 38.
25          39.     Paragraph 39 states a legal conclusion to which no response is required. To the
26   extent a response is required, Defendants deny the allegations in Paragraph 39.
27

28
                                                    -3-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 5 of 16



 1           40.    Defendants admit that Ryan Hunt helped develop dynamic library software
 2   distributed under the label “Global++.” Defendants deny the remaining allegations in Paragraph
 3   40.
 4           41.    Defendants deny the allegations in Paragraph 41.
 5           42.    Defendants deny the allegations in Paragraph 42.
 6           43.    Defendants deny the allegations in Paragraph 43.
 7           44.    Defendants deny the allegations in Paragraph 44 and the images appearing
 8   thereafter.
 9           45.    Defendants deny the allegations in Paragraph 45.
10           46.    Defendants admit that software produced under the label “Global++” permits
11   users to spoof their location. Defendants deny the remaining allegations in Paragraph 46.
12           47.    Defendants deny the allegations in Paragraph 47.
13           48.    Defendants deny the allegations in Paragraph 48.
14           49.    Defendants deny the allegations in Paragraph 49.
15           50.    Defendants deny the allegations in Paragraph 50.
16           51.    Defendants lack sufficient information to admit or deny the allegations in
17   Paragraph 51 and, therefore, deny those allegations.
18           52.    Defendants admit that dynamic library software produced under the label
19   “Global++” is distributed online, and that Alen Hundur maintains a YouTube channel.
20   Defendants deny the remaining allegations in Paragraph 52.
21           53.    Defendants deny the allegations in Paragraph 53.
22           54.    Defendants deny the allegations in Paragraph 54.
23           55.    Defendants deny the allegations in Paragraph 55.
24           56.    Defendants deny the allegations in Paragraph 56.
25           57.    Defendants admit that Niantic served them with cease and desist letters.
26   Defendants deny the remaining allegations in Paragraph 57.
27

28
                                                    -4-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 6 of 16



 1                                            COUNT ONE
 2                            Copyright Infringement (17 U.S.C. §, et seq.)
 3                                      (Against All Defendants)
 4          58.     Defendants incorporate the preceding paragraphs as if set forth fully herein.
 5          59.     Defendants lack sufficient information to admit or deny the allegations in
 6   Paragraph 59 and, therefore, deny those allegations.
 7          60.     Defendants lack sufficient information to admit or deny the allegations in
 8   Paragraph 60 and, therefore, deny those allegations.
 9          61.     Paragraph 61 states a conclusion to which no response is required. To the extent a
10   response is required, Defendants deny the allegations in Paragraph 61.
11          62.     Paragraph 62 states a conclusion to which no response is required. To the extent a
12   response is required, Defendants deny the allegations in Paragraph 62.
13          63.     Defendants deny the allegations in Paragraph 63.
14          64.     Defendants deny the allegations in Paragraph 64.
15          65.     Defendants deny the allegations in Paragraph 65.
16          66.     Paragraph 66 states a conclusion to which no response is required. To the extent a
17   response is required, Defendants deny the allegations in Paragraph 66.
18          67.     Defendants lack sufficient information to admit or deny the allegations in
19   Paragraph 67 and, therefore, deny those allegations.
20          68.     Paragraph 68 states a conclusion to which no response is required. To the extent a
21   response is required, Defendants deny the allegations in Paragraph 68.
22          69.     Paragraph 69 states a conclusion to which no response is required. To the extent a
23   response is required, Defendants deny the allegations in Paragraph 69.
24          70.     Defendants deny the allegations in Paragraph 70.
25          71.     Defendants deny the allegations in Paragraph 71.
26          72.     Defendants deny the allegations in Paragraph 72.
27          73.     Defendants deny the allegations in Paragraph 73.
28
                                                    -5-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 7 of 16



 1          74.     Defendants deny the allegations in Paragraph 74.
 2          75.     Defendants deny the allegations in Paragraph 75.
 3                                            COUNT TWO
 4                Violation of the Computer Fraud and Abuse Act (18 U.S.C. § 1030)
 5                                      (Against All Defendants)
 6          76.     Defendants incorporate the preceding paragraphs as if set forth fully herein.
 7          77.     Defendants lack sufficient information to admit or deny the allegations in
 8   Paragraph 77 and, therefore, deny those allegations.
 9          78.     Defendants admit that Niantic served Defendants with a cease and desist letter.
10          79.     Defendants deny the allegations in Paragraph 79.
11          80.     Defendants deny the allegations in Paragraph 80.
12          81.     Defendants deny the allegations in Paragraph 81.
13          82.     Defendants deny the allegations in Paragraph 82.
14          83.     Defendants deny the allegations in Paragraph 83.
15          84.     Defendants deny the allegations in Paragraph 84.
16                                          COUNT THREE
17        Violation of the Claifornia Comprehensive Computer Data Access and Fraud Act
18                                       (Cal. Penal Code § 502)
19                                      (Against All Defendants)
20          85.     Defendants incorporate the preceding paragraphs as if set forth fully herein.
21          86.     Defendants deny the allegations in Paragraph 86.
22          87.     Defendants deny the allegations in Paragraph 87.
23          88.     Defendants deny the allegations in Paragraph 88.
24          89.     Defendants deny the allegations in Paragraph 89.
25          90.     Defendants deny the allegations in Paragraph 90.
26          91.     Defendants deny the allegations in Paragraph 91.
27          92.     Defendants deny the allegations in Paragraph 92.
28
                                                    -6-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 8 of 16



 1                                           COUNT FOUR
 2    Violation of California Unfair Compeition Law (Cal. Bus. & Prof. Code § 17200, et seq.)
 3                                      (Against All Defendants)
 4          93.    Defendants incorporate the preceding paragraphs as if set forth fully herein.
 5          94.    Defendants deny the allegations in Paragraph 94.
 6          95.    Defendants deny the allegations in Paragraph 95.
 7          96.    Defendants deny the allegations in Paragraph 96.
 8                                           COUNT FIVE
 9                                         Breach of Contract
10                                      (Against All Defendants)
11          97.    Defendants incorporate the preceding paragraphs as if set forth fully herein.
12          98.    Defendants admit that they each entered into a version of Niantic’s Terms of
13   Service. Defendants deny the remaining allegations in Paragraph 98.
14          99.    Defendants admit the allegations in Paragraph 99.
15          100.   Defendants lack sufficient information to admit or deny the allegations in
16   Paragraph 100 and, therefore, deny those allegations.
17          101.   Defendants deny the allegations in Paragraph 101, including all its subparts.
18          102.   Defendants deny the allegations in Paragraph 102.
19                                            COUNT SIX
20                        Intentional Interference with Contractual Relations
21                                      (Against All Defendants)
22          103.   Defendants incorporate the preceding paragraphs as if set forth fully herein.
23          104.   Defendants lack sufficient information to admit or deny the allegations in
24   Paragraph 104 and, therefore, deny those allegations.
25          105.   Paragraph 105 states a conclusion to which no response is required. To the extent
26   a response is required, Defendants deny the allegations in Paragraph 105.
27          106.   Defendants deny the allegations in Paragraph 106.
28
                                                    -7-
                                                          DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                            AND COUNTERCLAIMS
                                                                         CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 9 of 16



 1           107.    Defendants deny the allegations in Paragraph 107.
 2           108.    Defendants deny the allegations in Paragraph 108.
 3           109.    Defendants deny the allegations in Paragraph 109.
 4           110.    Defendants deny the allegations in Paragraph 110.
 5                               RESPONSE TO PRAYER FOR RELIEF
 6           Defendants deny that Plaintiff is entitled to any relief whatsoever and deny all allegations
 7   contained in Niantic’s Prayer for Relief, including all its subparts. Plaintiff is not entitled to
 8   recover statutory damages, compensatory damages—including, but not limited to, a reasonable
 9   royalty—accounting, injunctive relief, costs, fees, interest, or any type of recovery from
10   Defendants. Niantic’s Prayer for Relief should, therefore, be denied in its entirety and with
11   prejudice, and Plaintiff should take nothing from its Complaint. Defendants ask that judgment
12   be entered in their favor. Defendants further ask that the Court declare this to be an exceptional
13   case under 35 U.S.C. § 285 and that, as a result, Defendants be rewarded attorney’s fees in
14   defending against the Complaint, together with such other and further relief the Court deems
15   appropriate.
16                                      AFFIRMATIVE DEFENSES
17           1.      Niantic’s allegations fail to state a claim on which relief can be granted.
18           2.      Niantic’s claims are barred by permission, license, or implied license, in that
19   Niantic knew about Defendants’ alleged activities, possessed the ability to stop Defendants from
20   engaging in the conduct about which Niantic now complains, and permitted Defendants to
21   continue operating.
22           3.      Niantic’s claims are barred by estoppel, in that Niantic knew about Defendants’
23   allegedly infringing conduct, intended that Defendants rely on Niantic’s acts or omissions, and
24   Defendants relied on Niantic’s acts or omissions to Defendants’ detriment.
25           4.      Niantic’s claims are barred by its own unclean hands, in that Niantic profited from
26   Defendants alleged activities for a period of years before filing these claims.
27           5.      Niantic’s claims are barred under the applicable statutes of limitation.
28
                                                       -8-
                                                             DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                               AND COUNTERCLAIMS
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 10 of 16



 1          6.      Niantic’s claims are barred by laches.
 2          7.      Niantic’s claims are barred under the fair use doctrine.
 3          8.      Niantic’s claims are barred by waiver.
 4          9.      Niantic’s claims are barred by Niantic’s acquiescence.
 5          10.     Niantic’s claims are barred because they are subject to mandatory arbitration.
 6                               DEFENDANTS’ COUNTERCLAIMS
 7          For their counterclaims against Niantic, Defendants allege as follows:
 8                                               PARTIES
 9          1.      Plaintiff Niantic, Inc. is a corporation organized under Delaware law with a
10   principal place of business at One Ferry Building, Suite 200, San Francisco, CA 94111.
11          2.      Defendant Ryan Hunt is an individual residing in Ontario, Canada.
12          3.      Defendant Alen Hundur is an individual residing in Brentwood, Tennessee.
13                                   JURISDICTION AND VENUE
14          4.      This Court has jurisdiction over these counterclaims because they are compulsory
15   under Fed. R. Civ. P. 13 and because they arise under a federal statute.
16          5.      Venue is proper in this district pursuant to 28 U.S.C. §1391.
17                                    GENERAL ALLEGATIONS
18          A. IT Haven developed a dynamic library software program.
19          6.      Mr. Hunt is the CEO of IT Haven Inc.
20          7.      IT Haven is an information technology services company that provides
21   consulting, software development, Azure implementations, and Office 365 migrations.
22          8.      In 2017, IT Haven developed a proprietary “dynamic library” software program.
23          9.      Dynamic library programs, also known as “shared library” programs, is a shared
24   object file generated by compiling source code.
25          10.     A dynamic library has an entirely separate code from the app it accessorizes.
26          11.     A dynamic library does not copy, store, or combine any source code from the app
27   it accessorizes, and it does not create any work, derivative or otherwise, based on any other
28
                                                       -9-
                                                             DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                               AND COUNTERCLAIMS
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 11 of 16



 1   developer’s code; instead, it is a separate piece of code that is executed in its own memory space.
 2           12.    IT Haven designed its dynamic library program (the “tweak”) to link to any app
 3   that uses Apple, Inc.’s GPS hardware, displaying an overlay displaying a joystick to manipulate
 4   the GPS data the user’s mobile device exchanges with Apple’s servers.
 5           13.    The tweak is entirely unique code created by IT Haven’s developers. IT Haven
 6   did not combine or copy the dynamic library program with any other applications, including with
 7   Niantic’s code.
 8           14.    Once IT Haven completed writing code for its tweak, it made the tweak available
 9   on its social platform, which is open to the general public.
10           15.    The tweak is not, by itself, set up to link with any particular app, and IT Haven
11   does not distribute it except as a standalone product—IT Haven does not link it to third party
12   software created by Niantic or any other entity.
13           16.    Separate entities called enterprise signing services take IT Haven’s tweak and link
14   it to other apps developed by other entities, including but not limited to Niantic. Examples of
15   signing services include AppHaven, Tweakbox, and AppValley.
16           17.    Signing services—not IT Haven or any entity called Global++—then distribute
17   signed apps, some of which contain IT Haven’s tweak dynamically linked with other software,
18   such as a Niantic game.
19           B.     IT Haven obtained a substantial part of its revenue through selling access to
20                  its tweak, and the tweak benefitted Niantic, too.

21           18.    Although IT Haven did not design or distribute linked apps directly or as a
22   signing service, it derived revenue through use of its code, including use of its code in linked-
23   apps.
24           19.    Once a user downloads a linked app containing IT Haven’s tweak from a signing
25   service, the user is prompted to obtain an activation code by leaving the linked app, visiting
26   Global++’s Patreon page, and making a donation.
27           20.    After a user donates to Global++’s Patreon page, the user’s Patreon account is
28
                                                     -10-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 12 of 16



 1   authorized to activate IT Haven’s tweak.
 2           21.      When the user returns to the linked app and uses their Patreon user account to
 3   generate an activation code, which will activate the tweak. Unless the user has donated to the
 4   Global++ Patreon page, the tweak will not activate all features.
 5           22.      Users can use their Patreon user account to generate activation codes for multiple
 6   apps.
 7           23.      Users paid a monthly subscription to obtain activation codes for as long as the
 8   subscriber maintained the subscription.
 9           24.      As explained above, signing services may choose to dynamically link IT Haven’s
10   tweak to apps created by Niantic or other software developers.
11           25.      A substantial portion of IT Haven’s revenue was generated through donations
12   users made to obtain activation codes so they could activate GPS spoofing features for various
13   augmented reality games.
14           26.      Upon information and belief, Niantic benefitted from the use IT Haven’s tweak
15   by users who acquired signed apps from signing services.
16           27.      For example, by linking IT Haven’s tweak with Niantic’s games, signing services
17   made Niantic’s games—which depend on a user’s ability to move through physical space—
18   accessible to more users, including users with limited physical mobility, users who lack the time
19   to physically play in the real world, users who prefer to play from the comfort of home, and users
20   who want to avoid physical risks which are involved with playing augmented reality games.
21           28.      The signed apps did not divert, sequester, or otherwise interfere with in-app
22   purchases users made to Niantic. That is, if a user made an in-app purchase in one of the signing
23   services’ linked apps, 100 percent of the revenue from that purchase went to Niantic, just as it
24   would if the user were using Niantic’s own app. Moreover, many users developed a process to
25   purchase coins from signing services linked apps which involved multiple copies of augmented
26   reality games.
27

28
                                                      -11-
                                                             DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                               AND COUNTERCLAIMS
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 13 of 16



 1          29.      Because the signing services’ linked apps increased usage without interfering with
 2   in-app purchases, the linked apps also increased Niantic’s revenue.
 3          C.       Niantic has been targeting Global++ software for over a year.
 4          30.      Since early 2018, Niantic has targeted Global++ software.
 5          31.      In or about April 2018, Niantic began systematically identifying user accounts
 6   associated with users who use apps installed from signing services that have linked apps and
 7   suspending those accounts in an attempt to halt Global++ software from operating.
 8          32.      Niantic suspending accounts identified with Global++ software decreased the
 9   number of users willing to donate to Global++’s Patreon in exchange for an activation code,
10   causing Global++’s Patreon revenues to sharply decrease.
11          33.      On June 7, 2019, Defendants received a cease-and-desist letter from Niantic.
12          34.      Niantic’s cease-and-desist letter stated that Niantic’s counsel “demand[s] that
13   [Defendants] stop your unauthorized and illegal activity targeting Niantic and Niantic’s games.”
14          35.      Niantic’s letter also accused Defendants of “circumvent[ing] the technical
15   security measures protecting the code in Niantic’s mobile apps; copies and modifies the code
16   without Niantic’s permission; then profits from derivative version of Niantic’s apps.” As
17   explained above, each of these accusations is demonstrably false.
18          36.      Niantic asserted that Defendants’ “activities violate civil and criminal law, and
19   your conduct harms Niantic and Niantic’s users.”
20          37.      Niantic closed its letter by demanding that Defendants cease all operations related
21   to Global++, turn over the code for it, and pay to Niantic all money Defendants received related
22   to the tweak.
23          38.      As a result of receiving Niantic’s cease-and-desist letter, IT Haven ceased
24   operating its software and maintaining the dynamic library, denying linked-app users access to
25   services for which they paid.
26          39.      In addition, Niantic contacted GoDaddy, the web hosting company that hosted the
27   globalplusplus.com home page, to demand that GoDaddy disable the website, which allowed
28
                                                     -12-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 14 of 16



 1   Defendants to operate. Upon information and belief, GoDaddy complied with Niantic’s
 2   demands.
 3          40.       Because Global++ users’ subscriptions are paid one month in advance,
 4   Defendants were forced to refund thousands of dollars in users’ already-paid subscription fees
 5   after Niantic forced Defendants to close their operation.
 6          41.       Niantic’s conduct also deprived Defendants of obtaining any future subscription
 7   fees for the use of IT Haven’s dynamic library tweak.
 8                              COUNT I: DECLARATORY JUDGMENT
 9          42.       Defendants incorporate the preceding paragraphs as if set forth fully herein.
10          43.       Niantic asserted in its demand letter to Defendants that IT Haven’s dynamic
11   library tweak violates Niantic’s trademark rights and other rights under law by “circumvent[ing]
12   the technical security measures protecting the code in Niantic’s mobile apps; copies and modifies
13   the code without Niantic’s permission; then profits from derivative version of Niantic’s apps.”
14          44.       Niantic asserted substantially similar allegations in its Complaint.
15          45.       Defendants have maintained here and elsewhere that IT Haven’s dynamic library
16   tweak does not violate any Niantic right and specifically does not circumvent Niantic’s security
17   measures, copy Niantic’s code, modify Niantic’s code, or permit Defendants to profit from
18   Niantic’s code.
19          46.       The parties’ disagreement over how IT Haven’s dynamic library tweak functions
20   and its effect on Niantic’s rights is a definite and concreate dispute appropriate for judicial
21   determination.
22          47.       Niantic’s position and the actions it has taken based on that position has damaged
23   Defendants’ reputation and business relationships, and Defendants’ injury lacks an adequate
24   remedy at law.
25                          COUNT II: TORTIOUS INTERFERENCE WITH
                             A PROSPECTIVE ECONOMIC ADVANTAGE
26

27          48.       Defendants incorporate the preceding paragraphs as if set forth fully herein.

28
                                                      -13-
                                                             DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                               AND COUNTERCLAIMS
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 15 of 16



 1            49.      Defendants had economic relationships with users who entered into monthly
 2   subscriptions through Global++, where users paid monthly subscription fees to obtain access
 3   codes for IT Haven’s tweak.
 4            50.      Defendants had a reasonable probability of future economic benefit in their
 5   relationships with subscribing users because it was reasonable to expect that the subscribers
 6   would keep paying monthly subscription fees.
 7            51.      Niantic knew about Defendants’ relationships with subscribing users.
 8            52.      Niantic’s baseless demand that Defendants cease operations and pay to Niantic all
 9   revenues generated from IT Haven’s dynamic library tweak and Niantic’s demand that
10   Defendants’ third-party web hosting services provider disable Defendants’ website were
11   intentional acts designed to disrupt Defendants’ relationships with subscribing users.
12            53.      As a result of Niantic’s intentional acts, Defendants’ relationships with
13   subscribing users were actually disrupted, and Niantic’s activities caused many users to migrate
14   to competitors.
15            54.      As a direct and proximate result of Niantic’s intentional acts, Defendants were
16   damaged in an amount not less than $75,000.00.
17                                 COUNT III: UNFAIR COMPETITION
18            55.      Defendants incorporate the preceding paragraphs as if set forth fully herein.
19            56.      The IT Haven dynamic library tweak caused no harm to Niantic and, in fact,
20   increased the number of users playing its games and the revenues Niantic received from those
21   games.
22            57.      Niantic’s baseless demand that Defendants cease operations and pay to Niantic all
23   revenues generated from IT Haven’s dynamic library tweak and Niantic’s demand that
24   Defendants’ third-party web hosting services provider disable Defendants’ website Defendants to
25   incur substantial injury to their reputation, business relationships, and revenues.
26            58.      The injury Niantic caused to Defendants exceeds any revenue Defendants
27   received from linked apps developed by third parties that use IT Haven’s dynamic library on
28
                                                       -14-
                                                              DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                AND COUNTERCLAIMS
                                                                             CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 64 Filed 10/24/19 Page 16 of 16



 1   Niantic’s games; the access users obtained to IT Haven’s dynamic library tweak through
 2   Global++’s Patreon page allowed users to access the tweak on all linked apps, not just ones
 3   linking the tweak to Niantic’s games.
 4          59.     As such, Niantic’s baseless demand that Defendants cease operations and pay to
 5   Niantic all revenues generated from IT Haven’s dynamic library tweak and Niantic’s demand
 6   that Defendants’ third-party web hosting services provider disable Defendants’ website were
 7   unfair business practices, in that the harm to Defendants far outweighs any benefit to Niantic.
 8          60.     As a direct and proximate result of Niantic’s unfair business practices, Defendants
 9   were injured in an amount not less than $75,000.00.
10          WHEREFORE, Defendants Ryan Hunt and Alen Hundur hereby request that this Court
11   enter judgment in their favor, including:
12                  a.      An order declaring that IT Haven’s dynamic library tweak does not
13                          infringe on Niantic’s trademark rights or other rights at law;
14                  b.      An award of damages in an amount not less than $75,000.00;
15                  c.      An award reimbursing Defendants for reasonable costs, including
16                          reasonable attorney’s fees;
17                  d.      An award of prejudgment and postjudgment interest as allowable by law;
18                          and
19                  e.      For such other relief as this Court deems just and proper.
20

21   Dated: October 24, 2019                                Respectfully Submitted,

22                                                          POLSINELLI LLP

23
                                                            /s/ Phillip J. R. Zeeck
24                                                 By:       Phillip J. R. Zeeck
25                                                          Attorneys for Defendants
26                                                          RYAN HUNT AND ALEN HUNDUR

27

28
                                                     -15-
                                                            DEFS’ ANSWER TO PLAINTIFF’S COMPLAINT
                                                                              AND COUNTERCLAIMS
                                                                           CASE NO. 4:19-cv-03425-JST
